Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/21 has been entered.











 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 16-20, 24, and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0241408.pn. to Yakuovsky et al. in view of U.S. Pub. No. 2014/0210468 to Xu [0082]; 
Claims 1, 9, and 17, Yakuovsky discloses a table and method of scanning comprising a movable table top 204 movably mounted to a fixed base 214 for permitting the movable table top to be moved along the Z-axis and the Y-axis relative to a fixed base; and a movement mechanism comprises at least one support arm 206, wherein the support arm is slidably mounted 212 to the fixed base at one end of the support arm and is slidably mounted to the movable table top at the other end of the support arm [0017]-[0020].  Yakuovsky is silent to the movement mechanism moving the movable table top simultaneously along the Z-axis and the Y-axis relative to the fixed base.  Xu discloses an intelligent positioning system capable of providing simultaneous steps of positioning a patient.  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ the positioning system as taught by Xu yielding predictable results that provide quick and accurate moving a patient to an appropriate position.  


Claims 3, 11, and 19, Yakubovsky discloses the table wherein the at least one linear guide comprises a rail 214 secured to the fixed base and at least one follower 218 which slidably rides on the rail and is secured to the movable table top.
Claims 4, 12, and 20, Yakubovsky discloses the table wherein the fixed base comprises a base plate 214, the movable table top comprises a table top plate 202, and further wherein the rail is mounted to the base plate and the at least one follower 218 is mounted to the table top plate.
Claims 8, 16, and 24, Yakubovsky disclose the table wherein at least a portion of the scanning table is formed out of an X-ray transparent material [0020].

Claims 46-48, Yakubovsky discloses the table wherein the scanning table further comprises a movable patient support platform 106 movably mounted to the movable table top for permitting the movable patient support platform to be moved along the Z-axis relative to the movable table top [0015]-[0018].






Claims 5-7, 13-15, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0241408.pn. to Yakuovsky et al. in view of U.S. Pub. No. 2014/0210468 to Xu, and further in view of U.S. Pub. No. 2005/0204472 to Gagneur et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 and 46-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673